822 F.2d 59
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL DEPOSIT GUARANTY CORPORATION, Plaintiff-Appellant,v.NATIONAL CREDIT UNION ADMINISTRATION, Defendant-Appellee.
No. 86-3553
United States Court of Appeals, Sixth Circuit.
July 2, 1987.

S.D.Ohio
AFFIRMED.
On Appeal from the United States District Court for the Southern District of Ohio.
Before KEITH, KENNEDY and RYAN, Circuit Judges.
PER CURIAM.


1
Plaintiff National Deposit Guaranty Corporation appeals the district court's dismissal of its action against the National Credit Union Administration.  In this appeal, plaintiff contends that the district court erred in holding the Federal Credit Union Act, 12 U.S.C. Secs. 1751 et seq., to be constitutional and in holding the actions of defendant pursuant to that act not to be in violation of federal antitrust laws.  Defendant, in reply, contends that the district court erred in holding that plaintiff had standing to bring this action.


2
We find no error in the district court's opinion.  We therefore AFFIRM dismissal of plaintiff's action for the reasons set forth in that opinion, which we hereby adopt as our own.